                                                                                     O
1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   RAYMOND MONTES,                            ) Case Nos. 2:14-CR-00684-CAS - 11
                                                )
12                      Petitioner,             )
13               v.                             )
                                                ) ORDER
14
     UNITED STATES OF AMERICA,                  )
15                                              )
16                      Respondent.             )
                                                )
17                                              )
18
19   I.    INTRODUCTION & BACKGROUND
20         On April 7, 2017, Raymond Montes pled guilty pursuant to a written plea
21   agreement to count one of the indictment in this case which charged Montes with
22   racketeering conspiracy in violation of 18 U.S.C. § 1962(d). Dkt. 1103. On June 29,
23   2018, the Court sentenced Montes to 60 months in prison, followed by three years of
24   supervised release. Dkt. 1168. Montes represents that his release date is February 29,
25   2020. Dkt. 1429.
26         On October 18, 2018, Montes filed a request for this Court to issue an order
27   recommending to the Bureau of Prisons (“BOP”) that he be placed in a residential reentry
28



                                                -1-
1    center (“RRC”) for the final twelve months of his sentence pursuant to 18 U.S.C. §
2    3624(c)(1). Dkt. 1429 (“Mot.”). On October 29, 2018, the government filed an
3    opposition to Montes’s request. Dkt. 1432 (“Opp’n”). Montes did not file a reply.
4    II.   DISCUSSION
5          A sentencing court may make a recommendation to the BOP that a prisoner serve a
6    term of imprisonment in an RRC, but such a recommendation has no “binding effect” on
7    the BOP to determine a prisoner’s placement. 18 U.S.C. § 3621(b).
8          Montes represents that he has completed the in-patient portion of the BOP’s
9    Residential Drug Abuse Program (“RDAP”) program, and that although he was
10   precluded from the one year early release incentive for RDAP as a result of the nature of
11   his conviction, he completed RDAP to become a better father to his son and two
12   daughters. Mot. at 3. Montes represents that he has remained incident-free at Phoenix
13   FCI and that he has taken many classes covering parenting skills, GED preparation, and
14   other skills. Id. Montes believes he needs the RRC placement so that he can have extra
15   time and resources to build a home for himself and his family. Id. at 4. Montes attaches
16   a copy of his transcript listing the courses he has taken while incarcerated, as well as a
17   certificate marking his completion of the residential portion of RDAP. Id. at 5, 6.
18         The government opposes Montes’s request. The government first argues that this
19   Court lacks jurisdiction to modify its sentencing order. Opp’n at 4. However, Montes
20   does not seek to modify the Court’s sentencing order, but rather requests that this Court
21   recommend to the BOP that Montes be placed in an RRC. Mot. at 1. District courts
22   retain the authority to make, or decline to make, non-binding recommendations to the
23   BOP at any time. See United States v. Ceballos, 671 F.3d 852, 856 n.2 (9th Cir. 2011).
24   See also United States v. Hoffman, No. 2:15-cr-00234-JAM-1, 2018 WL 6634378 (E.D.
25   Cal. Dec. 19, 2018) (agreeing with the “majority position” that a Court “may issue a non-
26   binding recommendation that Defendant be placed in a RRC without running afoul of the
27   limitations on sentence modification contained in 18 U.S.C. § 3582 and Federal Rules of
28   Criminal Procedure 35 and 36).



                                                  -2-
1          The government then contends that Montes’ request is moot because the Court has
2    already recommended participation in RDAP when imposing his sentence. Dkt. 1167 at
3    1, 4; Dkt. 1168 at 3. This argument is also unavailing because the Court’s
4    recommendation to place Montes in the BOP’s 500-hour Drug and Alcohol Program
5    differs from his instant request for RRC placement.
6          Next, the government appears to argue that Montes is not eligible for placement in
7    an RRC because he admitted in his plea agreement that he committed crimes of violence,
8    see Opp’n at 6, and that Montes is not deserving of any additional relief because he was
9    an active participant in the conspiracy’s violent crimes, id. at 7. Although Montes notes
10   that he was precluded from the one-year early release incentive for participation in RDAP
11   due to the nature of his current conviction, the government again appears to be
12   mischaracterizing Montes’s request. While 18 U.S.C. § 3621(e)(2) provides that only
13   nonviolent offenders are eligible for the one-year early release incentive for participation
14   in RDAP, Montes’s requested placement in an RRC to prepare for reentry into a
15   community does not exclude violent offenders:
16         [The BOP] shall, to the extent practicable, ensure that a prisoner serving a
17         term of imprisonment spends a portion of the final months of that term (not to
18         exceed 12 months), under conditions that will afford that prisoner a reasonable
19         opportunity to adjust to and prepare for the reentry of that prisoner into the
20         community. Such conditions may include a community correctional facility.
21   18 U.S.C. § 3624(c)(1).
22         Based on Montes’s representations that he has remained incident-free during his
23   imprisonment, has completed RDAP to the extent he is allowed, and has taken multiple
24   courses to prepare himself for successful reentry, Montes appears to be an appropriate
25   candidate for RRC placement. To the extent Montes’s representations are accurate and
26   the BOP deems such placement to be appropriate, the Court recommends that Montes be
27   placed in a residential reentry center for the twelve months prior to his release.
28



                                                  -3-
1    III.   CONCLUSION
2           Accordingly, the Court GRANTS Montes’s motion for judicial recommendation
3    and the Court recommends that the BOP place Montes in an appropriate RRC for the
4    maximum time that he is eligible.
5           IT IS SO ORDERED.
6    DATED: January 4, 2019
7
8                                                       CHRISTINA A. SNYDER
                                                    UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -4-
